Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 1 of 38




             EXHIBIT 8
       Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 2 of 38




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


DIAGEO NORTH AMERICA, INC.,

              Plaintiff/Counterclaim Defendant,
                                                                 Case No. 1:17-CV-04259-LLS
                       v.

W.J. DEUTSCH & SONS LTD. d/b/a
DEUTSCH FAMILY WINE & SPIRITS, and
BARDSTOWN BARREL SELECTIONS LLC,

              Defendants/Counterclaim Plaintiffs.


               Diageo North America Inc.’s Proposed Counter-Findings of Fact
       Pursuant to Rule 4(A) of the Court’s Individual Practices and the Court’s Order dated

October 2, 2020, Diageo submits the following proposed counter-findings of fact in response to

the proposed findings of fact submitted by Defendants W. J. Deutsch & Sons Ltd. d/b/a Deutsch

Family Wine & Spirits and Bardstown Barrel Selections LLC (collectively, “Deutsch”). In the

following chart, Deutsch’s proposed findings are contained in the column on the left, and

Diageo’s responses and proposed counter-findings are in the column on the right.

       Diageo reserves the right to supplement its counter-findings of ultimate fact and

supporting witnesses and evidence as trial preparation continues.

         Deutsch’s Proposed Findings                                     Response
         1.       Diageo’s predecessor, Joseph         CONTESTED.
 E. Seagram & Sons (Seagram), wanted a new
 bottle design for Bulleit based on a frontier         Contested as incomplete with respect to the
 whiskey theme, concept, or appearance.                asserted fact that Seagram wanted a new bottle
 Seagram hired Steve Sandstrom to redesign             design for Bulleit based on a frontier whiskey
 the Bulleit bottle, and he did so by copying an       theme, concept, or appearance.          Diageo
 old bottle in an antique shop, altering it slightly   presents the counter-finding that Sandstrom
 to meet the 750ml size requirement, and               was also instructed to create something with a
                                                       unique appearance that would stand apart from
          Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 3 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
    putting the Bulleit name on it in raised other brands in the market. See Bello Decl.1 ¶
    lettering.                               5, Ex. 3 (Sandstrom Affidavit ¶ 3); Mot.
                                             Servodidio Decl. ¶ 2, Ex. A (Bulleit Tr.
                                             151:15–153:8, 167:3–12); Bello Decl. ¶ 4, Ex.
                                             2 (2015 Bulleit Affidavit ¶ 12); Mot.
                                             Servodidio Decl. ¶ 4, Ex. C (Bello Tr. 102:10–
                                             103:15).

                                                            Further contested with respect to the asserted
                                                            fact that Sandstrom copied an old bottle he
                                                            found in an antique shop and only altered it
                                                            slightly. Diageo presents the counter-finding
                                                            that Sandstrom discovered a “very unique”
                                                            antique bottle and made substantial additional
                                                            modifications to that bottle in his design,
                                                            including (1) changing the size and scale, (2)
                                                            changing the glass color, (3) reducing
                                                            imperfections, (4) adding an embossed design,
                                                            (5) adding a distinctive label, and (6) adding a
                                                            cork closure. See Mot. Servodidio Decl. ¶ 3,
                                                            Ex. B (Sandstrom Tr. 56:7–57:8, 67:2–17,
                                                            74:1–11, 75:22–76:8, 80:2–12, 211:2–212:9;
                                                            Bello Decl. ¶ 5, Ex. 3 (Sandstrom Affidavit ¶¶
                                                            7–10, Ex. C).

             2.      Diageo obtained Registration           PARTIALLY CONTESTED.
    Number 3,075,812 (“812 Registration”) for a
    whiskey bottle design (the “Bulleit Bottle              Diageo presents the counter-finding that on
    Design”) containing the words “BULLEIT                  April 4, 2006, the U.S. Patent and Trademark
    BOURBON FRONTIER WHISKEY” and a                         Office (“PTO”) issued U.S. Registration
    depiction of a bottle as shown in the drawing           Number 3,075,812 (the “’812 Registration”)
    below for “alcoholic beverages, namely,                 for the overall appearance of the Bulleit
    distilled spirits.” Diageo alleged that, “The           packaging (the “Bulleit Trade Dress”). See
    mark        consists   of     three-dimensional         Mot. Servodidio Decl. ¶ 22, Ex. U (File
    configuration of a bottle that is used to contain       Wrapper at 29). The ‘812 Registration protects
    the goods, as well as a label design and                Diageo’s rights in the overall appearance of the
    protruding words and designs. The label                 Bulleit Trade Dress.
    design with ridged edges is claimed as a
    feature of the mark. The protruding words,
    BULLEIT           BOURBON            FRONTIER
    WHISKEY, the protruding line below
    BULLEIT BOURBON, and the four
    protruding       dots    below       FRONTIER

1All defined terms and exhibits have the same meaning as in Diageo’s Reply Statement of
Undisputed Facts, ECF No. 168, and Diageo’s Opposition to Deutsch’s Statement of Undisputed
Facts, ECF No. 156, as submitted with the parties’ summary judgment motions.

                                                        2
      Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 4 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
WHISKEY are all also claimed as features of
the mark.” The ‘812 Registration excludes the
shape of the cylindrical neck and cap by
displaying them in dotted lines, and it does not
contain any size restriction.




       3.      Diageo       identified   these CONTESTED.
elements of its alleged Bulleit Trade Dress or
Bulleit Bottle Design as follows in its Diageo contests the statement as incomplete
Complaint:                                     and presents the counter-finding that Diageo’s
                                               Complaint claimed the combination of these
                a.     Clear canteen-shaped elements as part of the overall appearance of
       glass bottle with rounded shoulders;    the Bulleit packaging, and attached a
                                               photograph illustrating the Bulleit Trade
                b.     Embossed brand name Dress. See Compl., ECF No. 1, ¶¶ 12–13 &
        above the label;                       Ex. A.

                 c.    Arched text in the top
        line of the embossed brand name;

              d.    Convex text divider
        between components of the embossed
        brand name (e.g. “BULLEIT
        BOURBON”       separated      from
        “FRONTIER WHISKEY”);

                e.     Arrow-shaped         text
        divider on the label;

                f.     Border of parallel lines
        on the label; and

                g.     Cork bottle cap with
        black top.

        4.    According to the American CONTESTED.
Bottles and Flasks and Their Ancestry, “[t]he

                                                   3
      Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 5 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
bottle form for which the name flask is                  Diageo presents the counter-finding that there
reserved [] is one whose cross-section is                are a wide variety of shapes and sizes of
elliptical or ovate, whose convex or flat sides          “flasks.” See Mot. Servodidio Decl. ¶ 13, Ex.
rise to a shoulder or taper directly into a narrow       L (Thomason Tr. 260:12–261:22); see also
short neck, and whose capacity is rarely over a          Opp. Servodidio Decl. ¶ 2, Ex. 1 (Steffanci Tr.
quart and usually not over a pint. This type             555:17–21); Mot. Servodidio Decl. ¶ 11, Ex. J
may not have been introduced until the 1600s,            (Kremer Tr. 119:3–10).
and then presumably it was called a pocket
bottle.” Bottles with an oblong, flask shape             Diageo presents the additional counter-finding
have been used continuously since at least the           that there are “a million [ ] variations” of
1700’s, if not earlier.                                  different shapes of spirits bottles. See Opp.
                                                         Servodidio Decl. ¶ 2, Ex. 1 (Steffanci Tr.
                                                         555:17–21); Mot. Servodidio Decl. ¶ 13, Ex. L
                                                         (Thomason Tr. 260:12–261:13); Mot.
                                                         Servodidio Decl. ¶ 14, Ex. M (Provini Tr.
                                                         319:5–18).

                                                         Diageo further contests the statement in its
                                                         entirety because it is irrelevant and not part of
                                                         a set of facts that are sufficient to sustain a
                                                         judgment in Deutsch’s favor, as required by
                                                         the Court’s individual practices.

        5.     All of the Bulleit Bottle Design          CONTESTED.
features claimed by Diageo are generic
because they are commonly used and serve                 Diageo presents the counter-finding that on
cost saving or other functional purposes                 March 30, 2012, the PTO announced that the
thereby making the design as a whole non-                ‘812 Registration had become incontestable
distinctive and incapable of acquiring                   pursuant to Sections 8 and 15 of the Lanham
distinctiveness or secondary meaning.                    Act, 15 U.S.C. § 1058. See Mot. Servodidio
                                                         Decl. ¶ 22, Ex. U (File Wrapper at p. 18); Mot.
                                                         Servodidio      Decl.     ¶   24,    Ex.    W
                                                         (DIAGEO000081064).           An incontestable
                                                         registration is conclusive evidence of the
                                                         validity of the registered mark.

                                                         Diageo presents the additional counter-finding
                                                         that the Bulleit Trade Dress is both inherently
                                                         distinctive and has acquired distinctiveness
                                                         and secondary meaning among consumers.
                                                         See Bello Decl. ¶¶ 13–57, Exs. 4–26; Opp.
                                                         Servodidio Decl. ¶ 3, Ex. 2 (Kilgore Tr. 319:4–
                                                         320:5, 321:2–323:10); Grow Decl. Ex. 30
                                                         (KWS000033, at 8); Mot. Servodidio Decl.
                                                         ¶ 25, Ex. X (Pl.’s Dep. Ex. 88
                                                         (DFWS00070594), at 25); Mot. Servodidio
                                                         Decl. ¶ 27 Ex. Z (Pl.’s Dep. Ex. 90

                                                     4
      Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 6 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                      (DFWS00080611), at DFWS00080621); Mot.
                                                      Servodidio Decl. ¶ 9, Ex. H (Kilgore Tr.
                                                      82:11–83:25,                   139:4–142:3);
                                                      DIAGEO000020181; Mot. Servodidio Decl.
                                                      ¶ 28 Ex. AA (Pl.’s Dep. Ex. 67 at
                                                      DFWS00082059); Mot. Servodidio Decl. ¶ 11
                                                      Ex. J (Kremer Tr. 110:3–17, 158:5–19,
                                                      162:20–163:18); Mot. Servodidio Decl. ¶ 29
                                                      Ex. BB (Pl.’s Dep. Ex. 98 at DFWS00036076).

                                                      Diageo presents the additional counter-finding
                                                      that the design features in the Bulleit Trade
                                                      Dress are not functional and generate
                                                      additional costs and complexities associated
                                                      with production. Mot. Servodidio Decl. ¶ 7,
                                                      Ex. F (Giuliani Tr. 19:19–20:14, 20:19–21:4,
                                                      25:15–26:15, 26:18–27:4, 108:5–25, 109:7–
                                                      24); Mot. Servodidio Decl. ¶ 8, Ex. G
                                                      (Steffanci Tr. 424:9–19, 546:6–10); Mot.
                                                      Servodidio Decl. ¶ 13, Ex. L (Thomason Tr.
                                                      282:18–283:4); Mot. Servodidio Decl. ¶ 14,
                                                      Ex. M (Provini Tr. 174:6–24); Mot. Servodidio
                                                      Decl. ¶ 21, Ex. T (Sooy Tr. 150:15–151:4).

                                                      Diageo presents the additional counter-finding
                                                      that Seagram redesigned the Bulleit bottle to be
                                                      “unique” and a “departure” from the other
                                                      whiskey products at the time. Grow Decl. Ex.
                                                      1 (Sandstrom Aff., DIAGEO000069853, ¶¶ 3,
                                                      6); Grow Decl. Ex. 13 (Bulleit Aff.,
                                                      DIAGEO000072441, ¶ 56); Grow Decl. Ex. 14
                                                      (Bulleit Aff., DIAGEO000072822, ¶ 12).

                                                      Diageo additionally contests the statement
                                                      because the statement that elements of the
                                                      Bulleit Trade Dress are used by other brands is
                                                      irrelevant and is not part of a set of facts that
                                                      are sufficient to sustain a judgment in
                                                      Deutsch’s favor, as required by the court’s
                                                      individual practices.

        6.     Diageo         never       made        CONTESTED.
substantially exclusive use of any of the
features of the Bulleit Bottle Design because,        Diageo presents the counter-finding that
long before and after the Bulleit Bottle Design       Diageo owns an incontestable registration for
was first used, hundreds of distilled spirits         the Bulleit Trade Dress, which is conclusive
companies have sold their products in                 evidence of Diageo’s exclusive use of the

                                                  5
      Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 7 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
functional flask shaped containers having             Bulleit Trade Dress. See Mot. Servodidio
oblong or oval shapes, rounded shoulders,             Decl. ¶ 22, Ex. U (File Wrapper at 18).
clear glass or plastic bottles, reverse tapers,
embossed or raised lettering, arched text, text       Diageo presents the additional counter-finding
dividers, labels with borders, black tops, and        that Diageo has made exclusive use of the
cork closures.                                        overall appearance of the Bulleit Trade Dress
                                                      since Diageo acquired the Bulleit brand in
                                                      2001. See Evidence cited in Response No. 5,
                                                      supra.

                                                      Diageo presents the additional counter-finding
                                                      that the Bulleit Trade Dress has won numerous
                                                      awards since it was released into the U.S.
                                                      market. See Bello Decl. ¶ 5, Ex. 3 (Sandstrom
                                                      Affidavit ¶ 11); Bello Decl. ¶ 3, Ex. 1 (2011
                                                      Bulleit Affidavit ¶ 57); Bello Decl. ¶ 13 & Ex.
                                                      4 (Graphis Design Annual 2001 excerpts);
                                                      Bello Decl. ¶ 17, Ex. 6 (award compilation).

                                                      Diageo presents the additional counter-finding
                                                      that Deutsch’s employees and hired
                                                      consultants have repeatedly acknowledged the
                                                      strength of the Bulleit Trade Dress. See Mot.
                                                      Servodidio Decl. ¶ 25, Ex. X (Pl.’s Dep. Ex.
                                                      88 (DFWS00070594), at 25); Mot. Servodidio
                                                      Decl. ¶ 9, Ex. H (Kilgore Tr. 83:6–85:20,
                                                      139:4–142:3, 246:6–247:2, 348:6–349:3);
                                                      Mot. Servodidio Decl. ¶ 10, Ex. I (McCarthy
                                                      Tr. 127:22–129:13); Mot. Servodidio Decl.
                                                      ¶ 27 Ex. Z (Pl.’s Dep. Ex. 90, at
                                                      DFWS00080621); Mot. Servodidio Decl. ¶ 28,
                                                      Ex. AA (Pl.’s Dep. Ex. 67, at
                                                      DFWS00082059); Mot. Servodidio Decl. ¶ 11,
                                                      Ex. J (Kremer Tr. 110:3–17, 158:5–19,
                                                      162:20–163:18); Mot. Servodidio Decl. ¶ 29,
                                                      Ex. BB (Pl.’s Dep. Ex. 98, at
                                                      DFWS00036076); Mot. Servodidio Decl. ¶ 12,
                                                      Ex. K (Boone Tr. 158:28–159:14); Mot.
                                                      Servodidio Decl. ¶ 30, Ex. CC (Pl.’s Dep. Ex.
                                                      119, at DFWS00034032); Mot. Servodidio
                                                      Decl. ¶ 8, Ex. 6 (Steffanci Tr. 142:19–145:11,
                                                      160:2–161:9, 293:3–15, 351:13–353:8); Mot.
                                                      Servodidio Decl. ¶ 31, Ex. DD (Pl.’s Dep. Ex.
                                                      71, at DFWS00040834); Mot. Servodidio
                                                      Decl. ¶ 13, Ex. L (Thomason Tr. 222:13–
                                                      224:12); Mot. Servodidio Decl. ¶ 32, Ex. EE
                                                      (Pl.’s Dep. Ex. 133, at DFWS00071859). Mot.

                                                  6
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 8 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                         Servodidio Decl. ¶ 33, Ex. FF (Pl.’s Dep. Ex.
                                         106 (DFWS00047936), at 5)).

                                         Diageo presents the additional counter-finding
                                         that Deutsch’s employees have acknowledged
                                         that the Bulleit Trade Dress has shaped
                                         consumer perceptions of whiskey and whiskey
                                         packaging. See Mot. Servodidio Decl. ¶ 33,
                                         Ex. FF (Pl.’s Dep. Ex. 106 (DFWS00047936,
                                         at 5); Mot. Servodidio Decl. ¶ 9, Ex. H
                                         (Kilgore Tr. 348:6–349:3).

                                         Diageo presents the additional counter-finding
                                         that, other than Redemption, no spirits brand
                                         in use in the market has the same combination
                                         of features that make up the Bulleit Trade
                                         Dress such that it has a similar overall
                                         appearance to the Bulleit Trade Dress. See
                                         Grow Decl. Ex. 203 (Bello Tr. 203:7–234:9);
                                         Opp. Servodidio Decl. ¶ 5, Ex. 4 (Thomason
                                         Tr.         197:24–198:6,         258:8–260:9
                                         (distinguishing Bib & Tucker)); Opp.
                                         Servodidio Decl. ¶ 6, Ex. 5 (Provini Tr. 335:4–
                                         15 (distinguishing Bib & Tucker)); Opp.
                                         Servodidio Decl. ¶ 8, Ex. 7 (Bello Tr. 206:15–
                                         19 (distinguishing Bib & Tucker)); Opp.
                                         Servodidio Decl. ¶ 12, Ex. 11 (Sooy Tr.
                                         212:11–215:16 (distinguishing Bib & Tucker
                                         and Singleton)); Mot. Servodidio Decl. ¶ 4,
                                         Ex. C (Bello Tr. 61:9–62:15, 66:14–67:5
                                         (distinguishing      Fireball),    98:17–99:7
                                         (distinguishing Plymouth Gin), 217:17–22
                                         (distinguishing Highland Park), 223:5–7
                                         (distinguishing Maker’s Mark 46), 224:22–
                                         225:4 (distinguishing Old Camp), 226:17–24
                                         (distinguishing Pogue)); Mot. Servodidio
                                         Decl. ¶ 3, Ex. B (Sandstrom Tr. 173:4–17
                                         (distinguishing Fireball)); Mot. Servodidio
                                         Decl. ¶ 18, Ex. Q (Krugman Tr. 165:21–167:9,
                                         169:8–17, 170:13–18 (distinguishing Dr.
                                         McGillicuddy’s, Fireball, and St. Peter’s),
                                         271:25–274:9 (distinguishing Plymouth Gin,
                                         Highland Park, Cougar Bourbon, and Black
                                         Bottle Scotch, among others)); Mot.
                                         Servodidio Decl. ¶ 10, Ex. I (McCarthy Tr.
                                         130:19–131:11 (distinguishing Maker’s Mark
                                         46), 132:22–133:8 (distinguishing Whistle

                                     7
      Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 9 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                      Pig)); Mot. Servodidio Decl. ¶ 8, Ex. G
                                                      (Steffanci Tr. 621:21–622:20 (distinguishing
                                                      Cougar),      624:5–625:2    (distinguishing
                                                      Collingwood)).

                                                      Diageo presents the additional counter-finding
                                                      that many of the spirits brands raised by
                                                      Deutsch in the asserted fact are outside the
                                                      American whiskey category, and thus are not
                                                      in competition with Bulleit and are irrelevant
                                                      to the distinctiveness of the Bulleit Trade
                                                      Dress. Jones Decl. ¶ 3, Ex. 1 (Jones Expert
                                                      Report at 18–19); see Mot. Servodidio Decl.
                                                      ¶ 4, Ex. C (Bello Tr. 322:15–19); Mot.
                                                      Servodidio Decl. ¶ 8, Ex. G (Steffanci Tr.
                                                      83:21–84:10); Mot. Servodidio Decl. ¶ 19, Ex.
                                                      R (DeSarno Tr. 126:6–18); Opp. Servodidio
                                                      Decl. ¶ 3, Ex. 2 (Kilgore Tr. 366:8–367:3).

        7.    Many third party bottles have           CONTESTED.
dimensions that are very similar to the Bulleit
Bottle Design including Plymouth gin,                 Diageo presents the counter-finding that none
Manatawny whiskey, Highland Park whiskey,             of the cited brands resemble the overall
Fireball whiskey, Myers’s rum, Bib & Tucker           appearance of the Bulleit Trade Dress or rely
whiskey, and Singleton whiskey.                       on the same distinctive elements of the Bulleit
                                                      Trade Dress. See Mot. Servodidio Decl. ¶ 5,
                                                      Ex. D (Basner Tr. 92:22–94:2 (Myers’s),
                                                      28:18–29:18,      181:21–182:3,     186:13–23
                                                      (Fireball)); Mot. Servodidio Decl. ¶ 18, Ex. Q
                                                      (Krugman Tr. 169:8–17 (Fireball), 198:4–
                                                      199:5 (Myers’s), 271:25–274:9 (Plymouth and
                                                      Highland Park)); Mot. Servodidio Decl. ¶ 4,
                                                      Ex. C (Bello Tr. 61:9–62:15, 66:14–67:5
                                                      (Fireball), 98:17–99:7 (Plymouth), 217:17–22
                                                      (Highland Park)); Mot. Servodidio Decl. ¶ 3,
                                                      Ex. B (Sandstrom Tr. 173:4–17 (Fireball));
                                                      Grow Decl. Ex. 16 at 2 (DFWS00148194)
                                                      (Manatawny’s       current   design);     Mot.
                                                      Servodidio Decl. ¶ 15, Ex. N (Manginelli Tr.
                                                      48:2–15 (Manatawny’s current design)); Opp.
                                                      Servodidio Decl. ¶ 12, Ex. 11 (Sooy Tr.
                                                      212:11–215:16 (Bib & Tucker and
                                                      Singleton)); Opp. Servodidio Decl. ¶ 5, Ex. 4
                                                      (Thomason Tr. 197:24–198:6, 258:8–259:4
                                                      (Bib & Tucker)); Opp. Servodidio Decl. ¶ 6,
                                                      Ex. 5 (Provini Tr. 335:4–15 (Bib & Tucker));


                                                  8
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 10 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                         Opp. Servodidio Decl. ¶ 8, Ex. 7 (Bello Tr.
                                                         206:15–19 (Bib & Tucker)).

                                                         Diageo presents the additional counter-finding
                                                         that Plymouth Gin, Myers’s Rum, Singleton
                                                         scotch, and Highland Park scotch are outside
                                                         the American whiskey category and thus are
                                                         not in competition with Bulleit. See Jones
                                                         Decl. ¶ 3, Ex. 1 (Jones Expert Report at 18–
                                                         19); Mot. Servodidio Decl. ¶ 4, Ex. C (Bello
                                                         Tr. 297:12–15, 322:15–19); Mot. Servodidio
                                                         Decl. ¶ 8, Ex. G (Steffanci Tr. 83:21–84:10);
                                                         Mot. Servodidio Decl. ¶ 19, Ex. R (DeSarno
                                                         Tr. 126:6–18); Opp. Servodidio Decl. ¶ 3, Ex.
                                                         2 (Kilgore Tr. 366:8–367:3).

                                                         Diageo further contests the entire statement on
                                                         the grounds that the dimensions of these bottles
                                                         are irrelevant and this is not part of a set of
                                                         facts sufficient to sustain a judgment in
                                                         Deutsch’s favor as required by the court’s
                                                         individual practices.

        8.      The Bulleit Bottle Design is             CONTESTED.
virtually identical in shape and size to stock
bottles, such as the Philadelphia flask, which           Diageo presents the counter-finding that the
have been sold for decades by glass container            Bulleit Bottle Design is different from the
companies.                                               “Philadelphia flask” in both shape and overall
                                                         commercial impression. See DFWS00135762,
                                                         at 00135762–64.

                                                         Diageo further contests the entire statement on
                                                         the grounds that it is irrelevant because it does
                                                         not reflect the use of the flask by American
                                                         whiskey companies, and it is not part of a set
                                                         of facts sufficient to sustain a judgment in
                                                         Deutsch’s favor as required by the court’s
                                                         individual practices.

        9.      Diageo never enforced its                CONTESTED.
alleged rights in the Bulleit Bottle Design and
never objected to the use of any stock bottles           Diageo presents the counter-finding that
or other third party spirits bottles, except those       Diageo monitors the release of third-party
used for Manatawny and Dr. McGillicuddy’s                products that may be similar in their overall
whiskey. Diageo dropped its objections to                appearance to the Bulleit Trade Dress such that
                                                         they could lead to consumer confusion, and
                                                         takes action where appropriate. See Bello


                                                     9
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 11 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
these bottles after the makers of these products Decl. ¶ 47; Mot. Servodidio Decl. ¶ 4, Ex. C
made minor alterations to their designs.         (Bello Tr. 356:10–357:4); Mot. Servodidio
                                                 Decl. ¶ 5, Ex. D (Basner Tr. 110:20–111:16).

                                                   Diageo presents the additional counter-finding
                                                   that Diageo demanded that NOAH Spirits
                                                   LLC, the manufacturer of Manatawny
                                                   Whiskey, cease and desist from use of new
                                                   packaging that was confusingly similar to the
                                                   Bulleit Trade Dress. See Bello Decl. ¶¶ 48, 49;
                                                   Mot. Servodidio Decl. ¶ 15, Ex. N (Manginelli
                                                   Tr. 38:19–40:3). Diageo presents the further
                                                   counter-finding that NOAH Spirits LLC
                                                   agreed to change its bottle design to a different
                                                   shape in response to the demand, see Bello
                                                   Decl. ¶ 49, Ex. 23, which was “quite different”
                                                   from the previously used bottle shape, see
                                                   Servodidio Decl. ¶ 15, Ex. N (Manginelli Tr.
                                                   48:2–15).

                                                   Diageo presents the additional counter-finding
                                                   that Diageo filed a trademark infringement
                                                   lawsuit against Sazerac Company, Inc., the
                                                   owner of Dr. McGillicuddy’s, for use of
                                                   packaging in a new line of flavored whiskey
                                                   products that confusingly resembled the
                                                   overall appearance of the Bulleit Trade Dress.
                                                   See Bello Decl. ¶¶ 50–53, Exs. 24 & 25.
                                                   Diageo presents the further counter-finding
                                                   that as a result of the lawsuit, Sazerac agreed
                                                   to change the embossing and label design for
                                                   its flavored whiskey products. See Bello Decl.
                                                   ¶ 53, Ex. 25.

       10.      In its Complaint against           CONTESTED.
Deutsch, Diageo admitted that the Bulleit
Trade Dress was not original or distinctive by     Diageo presents the counter-finding that
conceding that it had the overall ‘vintage’ look   Diageo never admitted that the Bulleit Trade
intended to indirectly evoke the rugged look       Dress was not original or distinctive in its
and feel of the American Frontier.                 Complaint, and in fact described the Bulleit
                                                   Trade Dress as distinctive. Compl., ECF No.
                                                   1, ¶ 12.

                                                   Diageo presents the counter-finding that there
                                                   are limitless ways to convey a vintage, frontier,
                                                   historical, or American West appearance
                                                   without copying the specific elements of the

                                               10
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 12 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                   Bulleit Trade Dress in a confusingly similar
                                                   manner. See Opp. Servodidio Decl. ¶ 10, Ex.
                                                   9 (DeSarno Tr. 24:14–25:7, 98:11–25); Opp.
                                                   Servodidio Decl. ¶ 5, Ex. 4 (Thomason Tr.
                                                   145:10–20); Opp. Servodidio Decl. ¶ 3, Ex. 2
                                                   (Kilgore Tr. 192:18–194:4).

                                                   Diageo presents the additional counter-finding
                                                   that the Bulleit Trade Dress is distinctive and
                                                   well-recognized by consumers. See Response
                                                   Nos. 5 & 6, supra.

       11.     History,     heritage,     and      CONTESTED.
authenticity are used by many manufacturers
as emotional triggers for consumers of             Diageo presents the counter-finding that there
alcoholic beverages products, especially           are limitless ways to convey a vintage, frontier,
whiskey and many brands employ bottle              historical, or American West appearance
designs that reference and draw inspiration        without copying the specific elements of the
from the same historical sets of flask shaped      Bulleit Trade Dress in a confusingly similar
packaging elements that are most appealing to      manner. See Response No. 10, supra.
consumers.
                                                   Additionally contested as to the statement that
                                                   flask-shaped elements are necessarily most
                                                   appealing to consumers. Diageo presents the
                                                   counter-finding that there are “a million [ ]
                                                   variations” of different shapes of spirits
                                                   bottles. See Response No. 4, supra.

                                                   Additionally contested as to the statement that
                                                   many brands draw inspiration from the same
                                                   historical sets of flask-shaped packaging
                                                   elements. Diageo presents the counter-finding
                                                   that there are a wide variety of shapes and sizes
                                                   of “flasks.” See Response No. 4, supra.

        12.      Every claimed feature of the      CONTESTED.
Bulleit Bottle Design and the Redemption
bottle design adopted in 2016 (the “Current        Diageo presents the counter-finding that the
Redemption Bottle Design”) is completely           Current Redemption Bottle Design is
different, and, whether viewed separately or in    confusingly similar in overall commercial
their entirety, no feature is the same. Compared   impression to the Bulleit Trade Dress, and that
to the oval Bulleit Bottle Design, the Current     individual features of the Current Redemption
Redemption Bottle Design has many                  Bottle Design are confusingly similar to the
differences including the following: a hip flask   Bulleit Trade Dress, including the following
shape with a concave rather than oval back;        primary similarities: (1) the products’ same
wider shoulders; narrower base; greater            canteen bottle shapes; (2) the similar
shoulder to heel taper; shorter height; heavier    embossing designs appearing on the top half of


                                               11
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 13 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
weight; shorter and wider neck; front and back      the packaging, with arched embossing; (3) the
labels that differ in size, shape, color,           identical embossed convex text dividers
positioning, design, and font style; embossing      separating the embossed brand names; and (4)
with different words displayed in a different       similar vintage-styled labels, with parallel-
size and style of lettering, in a horizontal line   lined borders. Compare, e.g., Compl. Ex. A,
with additional words displayed in an oval          ECF No. 1-1, with Compl. Ex. E, ECF No. 1-
shape around it, and with an embossed rye           5.
frond below the label.
                                                    Diageo presents the additional counter-finding
                                                    that Deutsch repeatedly took steps toward
                                                    copying the Bulleit Trade Dress and
                                                    recognized that the Current Redemption Bottle
                                                    Design and the Bulleit Trade Dress are similar,
                                                    inter alia:

                                                          After recognizing in the January 2016
                                                           focus groups that the Bulleit Trade
                                                           Dress was consumers’ “frame of
                                                           reference for whiskey packaging,
                                                           Deutsch revised its design brief to
                                                           incorporate several of the elements of
                                                           the Bulleit Trade Dress, and explicitly
                                                           told its designer to recommend bottle
                                                           shapes “similar to Bulleit.” See Opp.
                                                           Servodidio Decl. ¶ 20, Ex. 19
                                                           (DFWS00083055,                       at
                                                           DFWS00083062).

                                                          Deutsch instructed Berlin Packaging
                                                           LLC, its glass design company, to use
                                                           Bulleit bottles as “reference standards”
                                                           in manufacturing its prototype. See
                                                           Opp. Servodidio Decl. ¶23, Ex. 22
                                                           (DFWS00034343,                        at
                                                           DFWS00034347).

                                                          Deutsch instructed Berlin to make
                                                           changes to its design to make it more
                                                           similar to Bulleit, including adjusting
                                                           its height, taper, and shoulder height.
                                                           See Opp. Servodidio Decl. ¶ 22, Ex. 21
                                                           (DFWS00053227, at DFWS00053233,
                                                           DFWS00053236; Grow Decl. Ex. 33
                                                           (DFWS00026937).

                                                          Deutsch Marketing Director Jennifer
                                                           Thomason admitted that Deutsch

                                                12
    Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 14 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                             wanted Bulleit and Redemption to be
                                             the same height so that they would
                                             have the “same presence on the shelf”
                                             Opp. Servodidio Decl. ¶ 5, Ex. 4
                                             (Thomason Tr. 287:10–288:14).

                                            Consumers in the March 2016 focus
                                             groups informed Deutsch that its new
                                             BT design looked like Bulleit, Opp.
                                             Servodidio Decl. ¶ 3, Ex. 2 (Kilgore Tr.
                                             319:11–323:10).

                                            Ms. Thomason also noted during the
                                             design process that the Redemption
                                             design was “looking pretty similar” to
                                             Bulleit, which she thought was “good,”
                                             see Opp. Servodidio Decl. ¶ 27, Ex. 26
                                             (DFWS00071815).

                                            In April 2016, senior Deutsch
                                             personnel discussed internally whether
                                             the Redemption design was too close in
                                             appearance to Bulleit such that it was
                                             not “original” and was a “copycat.”
                                             See Opp. Servodidio Decl. ¶ 28, Ex. 27
                                             (DFWS00071065); Opp. Servodidio
                                             Decl. ¶ 6, Ex. 5 (Provini Tr. 300:6–
                                             302:24); Opp. Servodidio Decl. ¶ 5,
                                             Ex. 4 (Thomason Tr. 244:20–245:2,
                                             249:8–18, 250:18–252:4);          Opp.
                                             Servodidio Decl. ¶ 2, Ex. 1 (Steffanci
                                             Tr. 450:20–451:2); DFWS00052806.

                                     Diageo presents the additional counter-finding
                                     that immediately following the release of the
                                     new Redemption design, consumers and
                                     commentators noted that the new Redemption
                                     design was similar to Bulleit. Opp. Servodidio
                                     Decl. ¶ 29, Ex. 28 (DFWS00084034); Opp.
                                     Servodidio    Decl.     ¶     30,    Ex.    29
                                     (DFWS00031574); Opp. Servodidio Decl.
                                     ¶ 31, Ex. 30 (Pl.’s Dep. Ex. 105); Opp.
                                     Servodidio    Decl.     ¶     32,    Ex.    31
                                     (DFWS00069204).

                                     Diageo presents the additional counter-finding
                                     that consumers have already been confused by

                                    13
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 15 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                   the similarities between the Current
                                                   Redemption Bottle Design and the Bulleit
                                                   Trade Dress. See Bello Decl. ¶ 56, Ex. 26, at
                                                   ¶¶ 9, 13–17; Mot. Servodidio Decl. ¶ 16, Ex.
                                                   O (Schuler Tr. 33:5–11).

                                                   Diageo presents the additional counter-finding
                                                   that there is a substantial likelihood of
                                                   confusion between the Current Redemption
                                                   Bottle Design and the Bulleit Trade Dress. See
                                                   Poret Decl. Ex. 1 (Poret Report).

                                                   Diageo further contests the statement about
                                                   individual features of the design as irrelevant
                                                   and as not part of a set of facts that are
                                                   sufficient to sustain a judgment in Deutsch’s
                                                   favor, as required by the court’s individual
                                                   practices.

        13.     There are over 99 separate and     CONTESTED.
distinct differences between the Bulleit Bottle
Design and the Current Redemption Bottle           Diageo presents the counter-finding that the
Design, beginning with the capitalized word        Bulleit Trade Dress and the Current
marks BULLEIT and REDEMPTION, which                Redemption Bottle Design are confusingly
are the most prominent features visible to         similar for the reasons discussed supra
consumers.                                         Response No. 12.



       14.     Both the Redemption and             CONTESTED.
Bulleit word marks are displayed multiple
times on the bottle and labels, and they are the   Diageo presents the counter-finding that other
main source identifiers for all of the parties’    aspects of the Bulleit Trade Dress serve as
whiskey products, including bourbon, rye,          important source identifiers, including its
high rye, and barrel strength products.            shape, embossing, label, and other design
                                                   elements. See Mot. Servodidio Decl. ¶ 27, Ex.
                                                   Z (Pl.’s Dep. Ex. 90, at DFWS00080621);
                                                   Mot. Servodidio Decl. ¶ 28, Ex. AA (Pl.’s Dep.
                                                   Ex. 67, at DFWS00082062).



      15.     The Bulleit and Redemption CONTESTED.
word marks are different in sight, sound,
meaning, and connotation.                 Diageo contests this statement on the grounds
                                          that differences between the Bulleit and
                                          Redemption words by themselves are
                                          irrelevant to whether the Current Redemption

                                               14
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 16 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                   Bottle Design, as a whole, is confusingly
                                                   similar to the Bulleit Trade Dress, and on the
                                                   grounds that this is not part of a set of facts
                                                   sufficient to sustain a judgment in Deutsch’s
                                                   favor, as required by the Court’s individual
                                                   practices.

       16.      The main label on the Current      CONTESTED.
Redemption Bottle Design is square and
centered on the front of the bottle, whereas the   Diageo contests this statement as incomplete
main label on the Bulleit Bottle Design is         and presents the counter-finding that the
rectangular and wraps around the bottom            Current Redemption Bottle Design uses a
portion of the bottle.                             similar rectangular border of parallel lines, and
                                                   has a similar vintage style to the Bulleit Trade
                                                   Dress. Compare, e.g., Compl. Ex. A, ECF No.
                                                   1-1, with Compl. Ex. E, ECF No. 1-5.

         17.     Diageo and Deutsch compete        CONTESTED.
in the spirits segment of the alcoholic beverage
market, which includes whiskey, gin, rum,          Diageo presents the counter-finding that
vodka, tequila, brandy, and liqueurs, all of       Bulleit and Redemption compete in the
which can be found next to or in close             American whiskey category, and that Deutsch
proximity to Bulleit in retail stores and bars.    has identified the category as such and has
And nearly all of these types of spirits are at    identified Bulleit as Redemption’s primary
least sometimes sold in oblong or flask shaped     competitor. See Mot. Servodidio Decl. ¶ 25,
bottles.                                           Ex. X (DFWS000070594, at 3, 25).

                                                   Diageo presents the additional counter-finding
                                                   that in retail liquor stores, Bulleit whiskeys are
                                                   typically placed next to American whiskeys.
                                                   See Mot. Servodidio Decl. ¶ 4, Ex. C (Bello Tr.
                                                   322:15–323:22); Mot. Servodidio Decl. ¶ 8,
                                                   Ex. G (Steffanci Tr. 83:21–84:23).

                                                   Diageo presents the additional counter-finding
                                                   that Deutsch recommends placement of
                                                   Redemption next to Bulleit.         See Mot.
                                                   Servodidio Decl. ¶ 9, Ex. H (Kilgore Tr. 92:8–
                                                   23, 361:5–25); Servodidio Decl. ¶ 34, Ex. GG
                                                   (Pl.’s Dep. Ex. 107, at DFWS00080764–67);
                                                   see also Mot. Servodidio Decl. ¶ 8, Ex. G
                                                   (Steffanci Tr. 83:21–84:23).

                                                   Diageo additionally contests this statement on
                                                   the grounds that it is irrelevant that other types
                                                   of spirits, or even American whiskeys, are at
                                                   least sometimes sold in oblong or flask-shaped


                                               15
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 17 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                    bottles, and on the grounds that this is not part
                                                    of a set of facts sufficient to sustain a judgment
                                                    in Deutsch’s favor, as required by the court’s
                                                    individual practices.

       18.      The facts obtained in discovery     CONTESTED.
show that (a) the majority of consumers are not
shopping exclusively for whiskey, (b) flavored      Diageo presents the counter-finding that liquor
whiskey buyers will migrate to unflavored           stores typically shelve products either by
whiskey, (c) most shoppers expect flavored          specific narrow category (e.g., rye whiskey,
whiskeys to be shelved alongside unflavored         bourbon whiskey) or by brand within a broader
whiskeys and (d) consumers are exposed to the       category of spirits (e.g., placing all Bulleit line
oblong or flask shape bottles in all spirits        extensions next to Redemption line extensions
categories.                                         within an American whiskey section). Mot.
                                                    Servodidio     Decl.      ¶ 34,        Ex. GG
                                                    (DFWS00080752, at DFWS00080764–67);
                                                    Mot. Servodidio Decl. ¶ 9, Ex. H (Kilgore Tr.
                                                    75:3–78:5, 83:9–85:20); Grow Decl. Ex. 245
                                                    (DIAGEO000017439 at 71); Eisman Decl. ¶ 3,
                                                    Ex. 2.

                                                    Diageo incorporates its counter-findings set
                                                    forth in Response Nos. 6 and 17, supra.

                                                    Diageo additionally contests this statement as
                                                    irrelevant, because the stated facts do not have
                                                    to do with consumer decisions at the point of
                                                    purchase for Bulleit or Redemption whiskey,
                                                    and as not part of a set of facts sufficient to
                                                    sustain a judgment in Deutsch’s favor, as
                                                    required by the court’s individual practices.

        19.     The Bulleit Bottle Design           CONTESTED.
shape and label do not have the memorability
or uniqueness required for it to be an asset or a   Diageo presents the counter-finding that the
potential asset and very few brands have such       overall appearance of the Bulleit Trade Dress
a bottle shape.                                     and its individual elements are both inherently
                                                    distinctive and have acquired distinctiveness.
                                                    See Response Nos. 5 and 6, supra.

                                                    Diageo presents the additional counter-finding
                                                    that Deutsch officers, employees, and third-
                                                    party consultants have repeatedly emphasized
                                                    the importance of the Bulleit Trade Dress in
                                                    affecting Bulleit’s brand perception, including
                                                    noting that Bulleit has “strong packaging” and
                                                    that it was “amazing how much everyone loves


                                                16
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 18 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                  the Bulle[i]t package.” See Evidence cited in
                                                  Response No. 6, supra.

        20.     Since Deutsch launched the        CONTESTED.
Current Redemption Bottle Design in
November 2016, it has received no                 Diageo presents the counter-finding that
misdirected communications or other evidence      consumers have already been confused by the
of actual confusion among consumers despite       similarities between the Current Redemption
the fact that during that time, Diageo has sold   Bottle Design and the Bulleit Trade Dress. See
over 20 million 750mL bottles in the Bulleit      Bello Decl. ¶ 56, Ex. 26, at ¶¶ 9, 13–17; Mot.
Bottle Design and Deutsch has sold over 1.8       Servodidio Decl. ¶ 16, Ex. O (Schuler Tr.
million 750mL bottles in the Current              33:5–11).
Redemption Bottle Design.
                                                  Diageo presents the additional counter-finding
                                                  that there is a substantial likelihood of
                                                  confusion between the Current Redemption
                                                  Bottle Design and the Bulleit Trade Dress. See
                                                  Poret Decl. Ex. 1 (Poret Report).

       21.     A likelihood of confusion          CONTESTED.
survey conducted among a nationally
representative sample of approximately one        Diageo presents the counter-finding the
thousand individuals across the United States,    confusion survey conducted by Deutsch’s
and found that a negligible one percent of        expert contains numerous significant flaws
respondents gave answers indicating possible      rendering its conclusion unreliable, including,
confusion.                                        among others, the use of an improper survey
                                                  method that does not replicate marketplace
                                                  conditions, the use of an improper stimulus
                                                  that was rejected by Deutsch’s own pre-
                                                  litigation survey consultant, and the failure to
                                                  screen applicants properly. See Poret Decl.
                                                  ¶ 4, Ex. 2 (Poret Rebuttal Report).

                                                  Diageo presents the additional counter-finding
                                                  that a likelihood of confusion survey that did
                                                  not have these methodological flaws found a
                                                  substantial likelihood of confusion between
                                                  the two products. See Poret Decl. Ex. 1 (Poret
                                                  Report).

       22.    Before and soon after Deutsch       CONTESTED.
acquired the Redemption whiskey brand, its
employees recognized serious design flaws in      Diageo presents the counter-finding that prior
the “Original Redemption Bottle Design,”          to Deutsch’s January 2016 focus groups,
which made it prone to breakage and led           Deutsch viewed the Original Redemption
consumers to believe it more closely              Bottle Design as “attractive.” Opp. Servodidio
resembled a container for olive oil or vodka


                                              17
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 19 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
than whiskey. Deutsch’s research showed that Decl. ¶ 15, Ex. 14 (DFWS00032530, at
consumers did not like the Original DFWS32530).
Redemption Bottle Design because of its
shape.                                       Diageo presents the additional counter-finding
                                             that bartenders and consumers preferred the
                                             Original Redemption Bottle Design “from a
                                             usability standpoint” because it had a “great
                                             shape” for fitting behind the bar and in stores,
                                             and had a “[s]lender neck” that was “easily
                                             gripped by all.” Opp. Servodidio Decl. ¶ 16,
                                             Ex. 15 (DFWS00033732); see also Opp.
                                             Servodidio Decl. ¶ 5, Ex. 4 (Thomason Tr.
                                             87:22–89:11).

                                                   Diageo presents the additional counter-finding
                                                   that there are several leading brands that
                                                   employ tall, cylindrical packaging, including
                                                   High West, (ri)1, and Eagle Rare. See, e.g.,
                                                   Mot. Servodidio Decl. ¶ 25, Ex. X
                                                   (DFWS00070594, at 26); Mot. Servodidio
                                                   Decl. ¶ 26, Ex. Y (DFWS00060314, at
                                                   DFWS00060329).

        23.    Deutsch created a new hip flask     CONTESTED.
design for the Redemption bottle, the Current
Redemption Bottle Design, that was different       Diageo presents the counter-finding that the
than any other on the market and research          bottle design was not different from any other
showed it was more appealing to customers          on the market because Deutsch copied the
than the old bottle.                               Bulleit Trade Dress, and the resulting
                                                   Redemption bottle design was confusingly
                                                   similar to the Bulleit Trade Dress. See
                                                   Response No. 12, supra.

        24.     Diageo and Deutsch have            CONTESTED.
sourced some of their whiskey from the same
contract distiller MGP in Indiana, and the         Diageo presents the counter-finding that
Current     Redemption     Bottle      Design’s    Redemption products do not adhere to
packaging and product is not inferior in quality   Diageo’s high standards for quality control and
or in any other way as compared to Bulleit.        have led to the tarnishment of Diageo’s name
                                                   and reputation. See Opp. Servodidio Decl.
                                                   ¶ 32, Ex. 31 (DFWS00069204).

       25.    Diageo’s  documents    and CONTESTED.
research describe consumers of its Bulleit
whiskey as sophisticated or experienced Diageo presents the counter-finding that the
drinkers.                                  Bulleit and Redemption products are sold at a
                                           variety of retail stores and on-premise


                                               18
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 20 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                    accounts nationwide, at a relatively
                                                    inexpensive retail price range of $20 to $40, to
                                                    a wide range of consumers, including those
                                                    who are inexperience and unsophisticated.
                                                    See Mot. Servodidio Decl. ¶ 34, Ex. GG
                                                    (DFWS00080752, at DFWS00080762); Mot.
                                                    Servodidio Decl. ¶ 9, Ex. H (Kilgore Tr.
                                                    355:13–19); Opp. Servodidio Decl. ¶ 2, Ex. 1
                                                    (Steffanci Tr. 183:7–184:20).

                                                    Diageo presents the additional counter-finding
                                                    that its internal research shows that over 60%
                                                    of the growth of the Bulleit brand in 2015 was
                                                    from “New Buyers Entering Whiskey,” and
                                                    research indicates that while the separate “Irish
                                                    Whiskey” and “Scotch” categories attract
                                                    more loyal shoppers, the bourbon category
                                                    drives “traffic” and “many shoppers to the
                                                    aisle.”          Grow      Decl.     Ex.     245
                                                    (DIAGEO000017439, at 111, 126).

        26.      Diageo’s research shows that       CONTESTED.
(1) whiskey is not an impulse item because the
majority of whiskey shoppers are careful in         Diageo presents the counter-finding that its
that they spend from at least two to over five      internal research shows that over 60% of the
minutes in the whiskey aisle before making a        growth of the Bulleit brand in 2015 was from
purchase; (2) 54% of whiskey shoppers report        “New Buyers Entering Whiskey,” and
more than 10 years of experience drinking           research indicates that while the separate “Irish
whiskey; (3) the majority of consumers              Whiskey” and “Scotch” categories attract
consider themselves experts and are not             more loyal shoppers, the bourbon category
shopping exclusively for whiskey; (4) 64% of        drives “traffic” and “many shoppers to the
customers select their brand even before            aisle.”         Grow      Decl.      Ex.     245
visiting the store; (5) over a third of consumers   (DIAGEO000017439, at 111, 126).
(36%) will leave a store if it does not carry
their desired brand; and (6) Bulleit drinkers are   Diageo presents the additional counter-finding
well educated and don’t buy unknown brands          that its internal research suggests that a
to save money.                                      substantial proportion of whiskey consumers
                                                    overall are not experienced in drinking
                                                    whiskey and are not looking for a particular
                                                    brand.       See Grow Decl. Ex. 245
                                                    (DIAGEO000017439, at 60–61, 82).

                                                    Diageo presents the additional counter-finding
                                                    that the Redemption products are sold through
                                                    the same channels of trade as Bulleit, at the
                                                    same relatively inexpensive price point to the
                                                    same target consumers, and, at Deutsch’s

                                                19
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 21 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                  request, are often placed directly next to each
                                                  other on the store shelf. See Mot. Servodidio
                                                  Decl. ¶ 34, Ex. GG (DFWS00080752, at
                                                  DFWS00080762–67); Mot. Servodidio Decl.
                                                  ¶ 9, Ex. H (Kilgore Tr. 355:13–19); Opp.
                                                  Servodidio Decl. ¶ 2, Ex. 1 (Steffanci Tr.
                                                  183:7–184:20); Mot. Servodidio Decl. ¶ 25,
                                                  Ex. X (DFWS00070594, at 25, 42); Opp.
                                                  Servodidio      Decl.    ¶    38,    Ex.     37
                                                  (DFWS0005725;                DFWS00063277;
                                                  DFWS60134; DIAGEO000075738); Eisman
                                                  Decl. ¶ 3, Ex. 2.

         27.    Bourbon and rye whiskey           CONTESTED.
products sold using the Bulleit Bottle Design
and the Current Redemption Bottle Design are      Diageo presents the counter-finding that the
relatively expensive, selling at prices ranging   primary “base tier” Bulleit and Redemption
from $18 – $80 and $20 – $70 per 750 mL           products are sold at retail at a relatively
bottle, respectively.                             inexpensive price range of $20 to $40, to a
                                                  wide range of consumers, including those who
                                                  are inexperienced and unsophisticated. See
                                                  Mot. Servodidio Decl. ¶ 34, Ex. GG
                                                  (DFWS00080752, at DFWS00080762); Mot.
                                                  Servodidio Decl. ¶ 9, Ex. H (Kilgore Tr.
                                                  355:13–19); Opp. Servodidio Decl. ¶ 2, Ex. 1
                                                  (Steffanci Tr. 183:7–184:20).

      28.   Deutsch has never used any UNCONTESTED.
words resembling Bulleit on its Current
Redemption Bottle Design.

        29.    All of the Bulleit Bottle Design CONTESTED.
features that Diageo is seeking to protect are
generic in that they are widely used by third See Response Nos. 5 & 6, supra.
parties and each feature serves a cost saving or
other functional purpose.

        30.    Diageo provided no empirical       CONTESTED.
evidence showing that the generic and
functional features of the Bulleit trade dress,   Diageo presents the counter-finding that as a
even in combination, have ever acquired the       result of the sales, advertising, and promotion
high degree of fame required for dilution         of the Bulleit Trade Dress for more than 20
protection, before or after Deutsch began using   years, the trade dress has come to be closely
its Current Redemption Bottle Design.             associated with the Bulleit brand image and it
                                                  is one of the most iconic and famous packages
                                                  on the market. See Bello Decl. ¶ 26; Mot.



                                              20
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 22 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                 Servodidio Decl. ¶ 4, Ex. C (Bello Tr. 385:6–
                                                 386:19); Bello Decl. ¶¶ 27–35, Exs. 12–18.

                                                 Diageo presents the additional counter-finding
                                                 that the Bulleit Trade Dress has been the
                                                 subject of numerous media articles and has
                                                 received numerous awards. Bello Decl. ¶¶ 36–
                                                 37, 44 & Ex. 17, at Slide 14; Ex. 18, at
                                                 DIAGEO000007142-44; Ex. 19; Ex. 22.

                                                 Diageo presents the additional counter-finding
                                                 that the Bulleit Trade Dress has appeared in
                                                 numerous popular television shows and
                                                 movies from 2005 to the present, including the
                                                 popular frontier-era HBO television show
                                                 Deadwood, several nationally released films,
                                                 and dozens of network television shows with
                                                 millions of viewers each. Bello Decl. ¶ 38, Ex.
                                                 20.

                                                 Diageo presents the additional counter-finding
                                                 that the Bulleit Trade Dress is distinctive and
                                                 well-recognized by consumers. See Response
                                                 Nos. 5, 19, supra.

        31.      Diageo provided none of the     CONTESTED.
requisite evidence that the design features of
the Current Redemption Bottle Design are         Diageo presents the counter-finding that the
substantially identical, individually or         overall appearance of the Current Redemption
collectively, to the Bulleit Bottle Design.      Bottle Design is confusingly similar to the
                                                 Bulleit Trade Dress. See Response Nos. 12–
                                                 13, supra.

        32.    Diageo offered no evidence        CONTESTED.
that Redemption whiskey or its Current
Redemption Bottle Design is inferior in any      Diageo presents the counter-finding that the
way to Bulleit whiskey and no other evidence     Current Redemption Bottle Design and the
that the sale of Redemption products in the      Bulleit Trade Dress are sufficiently similar to
Current Redemption Bottle Design has             support a dilution claim. See Response Nos.
tarnished Diageo’s Bulleit Bottle Design or      12–13, supra.
goodwill in any way.
                                                 Diageo presents the additional counter-finding
                                                 that Redemption products do not adhere to
                                                 Diageo’s high standards for quality control and
                                                 have led to the tarnishment of Diageo’s name




                                             21
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 23 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                 and reputation. See Opp. Servodidio Decl.
                                                 ¶ 32, Ex. 31 (DFWS00069204).

        33.      Diageo has offered no evidence UNCONTESTED.
that Deutsch portrays its Redemption products
at issue in this litigation in an unwholesome or
unsavory context.

       34.      Diageo has offered no evidence CONTESTED.
that any attributes of the Current Redemption
Bottle Design have ever been associated in the Diageo presents the counter-finding that
minds of purchasers with Bulleit.              immediately following the release of the new
                                               Redemption      design,     consumers     and
                                               commentators noted that the new Redemption
                                               design was similar to Bulleit. Opp. Servodidio
                                               Decl. ¶ 29, Ex. 28 (DFWS00084034); Opp.
                                               Servodidio    Decl.     ¶     30,    Ex.    29
                                               (DFWS00031574); Opp. Servodidio Decl. ¶
                                               31, Ex. 30 (Pl.’s Dep. Ex. 105); Opp.
                                               Servodidio    Decl.     ¶     32,    Ex.    31
                                               (DFWS00069204).

                                                 Diageo presents the additional counter-finding
                                                 that consumers have already been confused by
                                                 the similarities between the Current
                                                 Redemption Bottle Design and the Bulleit
                                                 Trade Dress. See Bello Decl. ¶ 56, Ex. 26, at
                                                 ¶¶ 9, 13–17; Mot. Servodidio Decl. ¶ 16, Ex.
                                                 O (Schuler Tr. 33:5–11).

                                                 Diageo presents the additional counter-finding
                                                 that there is a substantial likelihood of
                                                 confusion between the Current Redemption
                                                 Bottle Design and the Bulleit Trade Dress. See
                                                 Poret Decl. Ex. 1 (Poret Report).

        35.     Diageo did not allege or offer   CONTESTED.
any evidence of any action by Deutsch that
created any danger to the public’s health or     Diageo presents the counter-finding that
safety or any risk of misleading consumer. And   Diageo has sustained damages from Deutsch’s
there is no evidence that the Current            sale of the confusingly similar Redemption
Redemption Bottle Design poses a danger or       Bottle Design, including lost sales, diminished
that Diageo has been injured in any way by the   value of the brand and trade dress, and lost
Current Redemption Bottle Design.                good will. See Bello Dep. Tr. 401–403;
                                                 Response No. 34, supra; Expert Report and
                                                 Testimony of Bryan Van Uden.



                                             22
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 24 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
        36.     Diageo admitted it has no           CONTESTED.
exclusive rights in any of the following
functional elements of the Bulleit Bottle           Diageo presents the counter-finding that
Design: the canteen shape of the bottle, a clear    Diageo owns an incontestable registration for
glass bottle, rounded shoulders, embossing on       the Bulleit Trade Dress, which includes the
the glass, arched text, parallel border lines on    overall appearance of a vintage canteen-style
a label, or cork closures.                          bottle, prominent embossed glass lettering
                                                    with arched text covering a large area above
                                                    the label, a vintage label with a border design
                                                    of parallel lines, and a cork enclosure with a
                                                    black cap. Bello Decl. ¶¶ 12, 15; Mot.
                                                    Servodidio Decl. ¶ 22, Ex. U (File Wrapper at
                                                    29); Bello Dep. Tr. 92:11–16, 178:13–18,
                                                    235:8–14, 380:22–24.

                                                    See Response Nos. 5 & 6.

        37.     Clear glass is functional           CONTESTED.
because (1) it allows consumers to see the
liquid in the bottle, including its color and (2)   Diageo presents the counter-finding that clear
unlike plastic or metal, it is durable and non-     glass is not functionally required for a whiskey
reactive to changes in climate or temperature.      bottle and that there are whiskey and spirits
                                                    bottles that do not use clear glass. See Grow
                                                    Decl. Exs. 68 (Plymouth Gin), 72 (Singleton &
                                                    Myers’s), 114 (Singleton).

                                                    Diageo further contests this statement on the
                                                    grounds that it is irrelevant to whether the
                                                    Bulleit Trade Dress, taken as a whole, is
                                                    functional, and that it is not part of a set of facts
                                                    sufficient to sustain a judgment in Deutsch’s
                                                    favor, as required by the court’s individual
                                                    practices.

        38.     Oblong or flask bottles with        CONTESTED.
tapered sides are functional because: (1) they
have wider faces than round or square bottles,      Diageo presents the counter-finding that there
which permits product owners to display their       are many distilled spirits bottled in round or
trademarks in larger letters and on a single        square bottles, which display trademarks in a
line; (2) they are easier to transport and can be   single line, and are easily transported. See
placed in a pocket without undue bulging; and       DFWS00174554 (Jack Daniel’s),
(3) they take up less packaging space than          DIAGEO000078293 (Jim Beam),
round bottles, and are less expensive to            DIAGEO000078349 (Templeton),
package.                                            DIAGEO000078313 (Maker’s Mark),
                                                    DIAGEO000078341 (Rittenhouse Rye),
                                                    DIAGEO000078267 (Early Times),
                                                    DIAGEO000078321 (Old Forester),


                                                23
    Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 25 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                     DIAGEO000078281 (George Dickel), and
                                     others.

                                     Diageo presents the additional counter-finding
                                     that any given variation of an oblong or flask
                                     bottle with tapered sides is not functional and
                                     that there are “a million [ ] variations” of
                                     different shapes of spirits bottles, including of
                                     oblong or flask bottles with tapered sides. See
                                     Opp. Servodidio Decl. ¶ 2, Ex. 1 (Steffanci Tr.
                                     555:17–21); Mot. Servodidio Decl. ¶ 11, Ex. J
                                     (Kremer Tr. 119:3–10); Mot. Servodidio Decl.
                                     ¶ 13, Ex. L (Thomason Tr. 260:12–261:13);
                                     Mot. Servodidio Decl. ¶ 14, Ex. M (Provini Tr.
                                     319:5–18).

                                     As to whether oblong or flask bottles uniquely
                                     facilitate transport, Diageo presents the
                                     additional counter-finding that neither the
                                     750ml Bulleit Trade Dress nor the 750ml
                                     Redemption Bottle Design can be placed in a
                                     pocket at all, let alone without bulging. See
                                     Compl. Ex. A, ECF No. 1-1; Compl. Ex. E,
                                     ECF No. 1-5. Diageo presents the further
                                     counter-finding that bartenders and consumers
                                     preferred the Original Redemption Packaging
                                     “from a usability standpoint” because it had a
                                     “great shape” for fitting behind the bar and in
                                     stores, and had a “[s]lender neck” that was
                                     “easily gripped by all.” Opp. Servodidio Decl.
                                     ¶ 16, Ex. 15 (DFWS00033732); see also Opp.
                                     Servodidio Decl. ¶ 5, Ex. 4 (Thomason Tr.
                                     87:22–89:11).

                                     Diageo presents the additional counter-finding
                                     that the Bulleit bottle shape in particular is not
                                     functional, because it is made from a unique
                                     and proprietary mold that is more costly than
                                     using a stock bottle and because a round
                                     bottle—as opposed to the Bulleit canteen
                                     shape—is the easiest shape of glass bottle to
                                     manufacture in terms of cost and complexity.
                                     See Mot. Servodidio Decl. ¶ 7, Ex. F (Giuliani
                                     Tr. 19:19–20:14, 109:7–24); Mot. Servodidio
                                     Decl. ¶ 2, Ex. A (Bulleit Tr. 101:17–102:25);
                                     Mot. Servodidio Decl. ¶ 8, Ex. G (Steffanci Tr.
                                     424:9–19); Mot. Servodidio Decl. ¶ 21, Ex. T

                                    24
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 26 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                (Sooy Tr. 83:14–85:15, 138:25–140:18);
                                                Expert Report and Testimony of Glenn May.

                                                Diageo further contests this statement in its
                                                entirety on the grounds that it is irrelevant to
                                                whether the Bulleit Trade Dress, taken as a
                                                whole, is functional, and that it is not part of a
                                                set of facts sufficient to sustain a judgment in
                                                Deutsch’s favor, as required by the court’s
                                                individual practices.

       39.     Other spirits makers have CONTESTED.
admitted that oblong or oval bottle shapes are
functional by disclaiming exclusive rights in Diageo presents the counter-finding that the
the shape in their trademark registrations.    disclaimer of a particular component of a
                                               trademark registration, by an “other spirit
                                               maker,” does not constitute an admission of
                                               functionality.   See Expert Report and
                                               Testimony of Phil Hampton.

                                                Diageo contests this statement in its entirety,
                                                as whether manufacturers of different spirits
                                                with different packaging disclaimed exclusive
                                                rights to the shapes of their bottles (and the
                                                reasons for such disclaimers) is irrelevant and
                                                not part of a set of facts sufficient to sustain a
                                                judgment in Deutsch’s favor, as required by
                                                the court’s individual practices.

       40.     During Prohibition and pre-      CONTESTED.
Prohibition American history, whiskey was
sold in generic medicine type bottles or        Diageo presents the counter-finding that there
functional oblong flask shaped bottles with     are limitless ways to convey a vintage, frontier,
round shoulders, and embossing on clear glass   historical, or American West appearance
with cork closures.                             without copying the specific elements of the
                                                Bulleit Trade Dress in a confusingly similar
                                                manner. See Opp. Servodidio Decl. ¶ 10, Ex.
                                                9 (DeSarno Tr. 24:14–25:7, 98:11–25); Opp.
                                                Servodidio Decl. ¶ 5, Ex. 4 (Thomason Tr.
                                                145:10–20); Opp. Servodidio Decl. ¶ 3, Ex. 2
                                                (Kilgore Tr. 192:18–194:4).

                                                Deutsch incorporates the counter-findings set
                                                forth in Response No. 5, supra, regarding
                                                functionality.




                                            25
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 27 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                 Diageo additionally contests this statement in
                                                 its entirety, as whether whiskey was sold in this
                                                 manner in the Prohibition and pre-Prohibition
                                                 era is irrelevant and not part of a set of facts
                                                 sufficient to sustain a judgment in Deutsch’s
                                                 favor, as required by the court’s individual
                                                 practices.

       41.    Research shows that consumers      CONTESTED.
expect and prefer oval flask designs for
whiskey and spirits because of their masculine   Diageo presents the counter-finding that
shape and association with the pre-Prohibition   consumers do not exclusively expect or prefer
era and Old West in America.                     oval flask designs for whiskey and spirits, as
                                                 exhibited by the fact that other leading
                                                 American whiskey brands do not use oval
                                                 flask designs for their bottles. See
                                                 DFWS00174554 (Jack Daniel’s),
                                                 DIAGEO000078293 (Jim Beam),
                                                 DIAGEO000078313 (Maker’s Mark),
                                                 DIAGEO000078285 (High West),
                                                 DIAGEO000078349 (Templeton),
                                                 DIAGEO000078341 (Rittenhouse Rye), and
                                                 others.

                                                 Diageo incorporates the counter-findings set
                                                 forth in Response No. 4, supra, regarding the
                                                 wide variety of shapes and designs within the
                                                 “oval” and “flask” category.

                                                 Deutsch incorporates the counter-findings set
                                                 forth in Response Nos. 5 & 6, supra, regarding
                                                 the fact that Deutsch’s research showed that
                                                 consumers prefer Bulleit’s packaging and
                                                 Bulleit’s packaging has shaped perceptions for
                                                 whiskey and whiskey packaging.

                                                 Diageo further contests this statement on the
                                                 grounds that it is irrelevant to whether the
                                                 Bulleit Trade Dress, taken as a whole, is
                                                 functional, and that it is not part of a set of facts
                                                 sufficient to sustain a judgment in Deutsch’s
                                                 favor, as required by the court’s individual
                                                 practices.

       42.    Rounded      shoulders      are CONTESTED.
functional because: (1) they are resistant to
breakage from the impact and vertical load

                                             26
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 28 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
associated with bottle filling, sealing, and Diageo presents the counter-finding that
storage processes; (2) they cost less to make bottles with rounded shoulders can take many
than square shouldered bottles; and (3) they different shapes. See Mot. Servodidio Decl.
facilitate pouring.                           ¶ 21, Ex. T (Sooy Tr. 129:13–25, 189:5–22,
                                              233:22–234:6).

                                             Diageo presents the additional counter-finding
                                             that there are “many, many” different kinds of
                                             rounded shoulders and no functional
                                             advantages to any particular type of rounded
                                             shoulders, including those of the Bulleit Trade
                                             Dress. See Mot. Servodidio Decl. ¶ 21, Ex. T
                                             (Sooy Tr. 232:15–234:6); May Decl. ¶ 3, Ex. 1
                                             (May Report at 4–6).

                                             Diageo presents the additional counter-finding
                                             that the custom canteen-style tapered shape
                                             with muscular shoulders in the Bulleit Trade
                                             Dress adds costs and complexities from a
                                             manufacturing perspective.          See Mot.
                                             Servodidio Decl. ¶ 7, Ex. F (Giuliani Tr.
                                             19:19–20:14, 109:7–24); Servodidio Decl. ¶ 2,
                                             Ex. A (Bulleit Tr. 101:17–102:25); Mot.
                                             Servodidio Decl. ¶ 8, Ex. G (Steffanci Tr.
                                             424:9–19); May Decl. ¶ 3, Ex. 1 (May Report
                                             at 8); Mot. Servodidio Decl. ¶ 21, Ex. T (Sooy
                                             Tr. 150:15–151:4).

                                             Diageo presents the additional counter-finding
                                             that the Original Redemption Bottle design
                                             was more functional for bartenders, and the
                                             new Redemption bottle, similar to Bulleit, had
                                             functional disadvantages in terms of storage
                                             and ease of pouring. See Opp. Servodidio
                                             Decl. ¶ 33, Ex. 32 (DFWS00071630).

                                             Diageo further contests this statement on the
                                             grounds that it is irrelevant to whether the
                                             Bulleit Trade Dress, taken as a whole, is
                                             functional, and that it is not part of a set of facts
                                             sufficient to sustain a judgment in Deutsch’s
                                             favor, as required by the court’s individual
                                             practices.

       43.     Embossing the brand name CONTESTED.
above the label on bottles is functional because



                                           27
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 29 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
it allows consumers to see the brand name first Diageo presents the counter-finding that
and identifies source when labels are removed. embossing is not functional because other
                                                mechanisms, such as labeling, similarly allow
                                                consumers to “see [a] brand name first.” See
                                                DFWS00174554 (Jack Daniel’s),
                                                DIAGEO000078313 (Maker’s Mark),
                                                DIAGEO000078305 (Knob Creek),
                                                DIAGEO000078273 (Evan Williams),
                                                DIAGEO000078329 (Old Overholt),
                                                DIAGEO000078321 (Old Forester),
                                                DIAGEO000078293 (Jim Beam), and others.

                                               Diageo presents the additional counter-finding
                                               that embossing is not functional because it
                                               does not serve as a substitute or replacement
                                               for a label. See Bello Decl. ¶ 39; Mot.
                                               Servodidio Decl. ¶ 9, Ex. H (Kilgore Tr.
                                               370:24–371:25); Mot. Servodidio Decl. ¶ 13,
                                               Ex. L (Thomason Tr. 324:16–326:7); Mot.
                                               Servodidio Decl. ¶ 14, Ex. M (Provini Tr.
                                               112:14–19); Opp Servodidio Decl. ¶ 6, Ex. 5
                                               (Provini Tr. 323:25–324:20).

                                               Diageo presents the additional counter-finding
                                               that there are numerous variants on embossing
                                               designs for whiskey bottles.        See Mot.
                                               Servodidio Decl. ¶ 8, Ex. G (Steffanci Tr.
                                               241:24–242:2); Mot. Servodidio Decl. ¶ 13,
                                               Ex. L (Thomason Tr. 318:14–320:19).

                                               Diageo presents the additional counter-finding
                                               that the particular embossing design used on
                                               the Bulleit Bottle has manufacturing
                                               complexities that make it more difficult to
                                               produce. See Mot. Servodidio Decl. ¶ 7, Ex. F
                                               (Giuliani Tr. 108:5–25).

                                               Diageo further contests this statement on the
                                               grounds that it is irrelevant to whether the
                                               Bulleit Trade Dress, taken as a whole, is
                                               functional, and that it is not part of a set of facts
                                               sufficient to sustain a judgment in Deutsch’s
                                               favor, as required by the court’s individual
                                               practices.

        44.    Embossing functions in an CONTESTED.
aesthetic way because it adds quality cues to a

                                             28
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 30 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
bottle design by enhancing the perception in Diageo presents the counter-finding that any
terms of a premium appearance.               particular variant of embossing is not
                                             functional because there are numerous variants
                                             on embossing designs for whiskey bottles. See
                                             Mot. Servodidio Decl. ¶ 8, Ex. G (Steffanci Tr.
                                             241:24–242:2); Mot. Servodidio Decl. ¶ 13,
                                             Ex. L (Thomason Tr. 318:14–320:19).

                                                 Diageo further contests this statement on the
                                                 grounds that it is irrelevant to whether the
                                                 Bulleit Trade Dress, taken as a whole, is
                                                 functional, and that it is not part of a set of facts
                                                 sufficient to sustain a judgment in Deutsch’s
                                                 favor, as required by the court’s individual
                                                 practices.

         45.   Arched or curved text is          CONTESTED.
functional because it allows the use of larger
letters in a mark within a particular width as   Diageo presents the counter-finding that
opposed to marks displayed straight or           many, many brands do not rely on arched or
horizontally.                                    curved text. See DIAGEO000078349
                                                 (Templeton), DIAGEO000078285 (High
                                                 West), DIAGEO000078329 (Old Overholt),
                                                 DIAGEO000078313 (Maker’s Mark),
                                                 DIAGEO000078257 (Buffalo Trace),
                                                 DIAGEO000078341 (Rittenhouse Rye),
                                                 DIAGEO000078305 (Knob Creek),
                                                 DIAGEO000078355 (Wild Turkey),
                                                 DIAGEO000078273 (Evan Williams),
                                                 DIAGEO000078321 (Old Forester), and
                                                 others.

                                                 Diageo further contests this statement on the
                                                 grounds that it is irrelevant to whether the
                                                 Bulleit Trade Dress, taken as a whole, is
                                                 functional, and that it is not part of a set of facts
                                                 sufficient to sustain a judgment in Deutsch’s
                                                 favor, as required by the court’s individual
                                                 practices.

        46.    Arched or curved text is CONTESTED.
aesthetically functional and is a preferred
design format because it can match the Diageo incorporates the counter-finding set
curvature of the rounded shoulders.         forth in Response No. 45, supra.

                                                 Diageo further contests this statement on the
                                                 grounds that it is irrelevant to whether the


                                             29
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 31 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                               Bulleit Trade Dress, taken as a whole, is
                                               functional, and that it is not part of a set of facts
                                               sufficient to sustain a judgment in Deutsch’s
                                               favor, as required by the court’s individual
                                               practices.

       47.     Text dividers are ornamentally CONTESTED.
or aesthetically functional as they serve to
separate and highlight brand names or Diageo presents the counter-finding that
elements of text or labels.                   many, many brands do not use text dividers
                                              on their bottle packaging. See
                                              DIAGEO000078349 (Templeton),
                                              DIAGEO000078285 (High West),
                                              DIAGEO000078329 (Old Overholt),
                                              DIAGEO000078313 (Maker’s Mark),
                                              DIAGEO000078265 (Dad’s Hat),
                                              DIAGEO000078305 (Knob Creek),
                                              DIAGEO000078355 (Wild Turkey),
                                              DIAGEO000078273 (Evan Williams),
                                              DIAGEO000078281 (George Dickel), and
                                              others.

                                               Diageo further contests this statement on the
                                               grounds that it is irrelevant to whether the
                                               Bulleit Trade Dress, taken as a whole, is
                                               functional, and that it is not part of a set of facts
                                               sufficient to sustain a judgment in Deutsch’s
                                               favor, as required by the court’s individual
                                               practices.

        48.   Outlining around a label         CONTESTED.
functions as a means of (1) framing and
directing consumer’s attention to the brand    Diageo presents the counter-finding that
name and other label wording and (2) because   many, many whiskey brands do not use
it is common in the spirits industry.          parallel borders as outlines for their label. See
                                               DIAGEO000078349 (Templeton),
                                               DIAGEO000078285 (High West),
                                               DIAGEO000078313 (Marker’s Mark),
                                               DIAGEO000078257 (Buffalo Trace),
                                               DIAGEO000078341 (Rittenhouse),
                                               DIAGEO000078343 (Russell’s),
                                               DIAGEO000078265 (Dad’s Hat),
                                               DIAGEO000078305 (Knob Creek),
                                               DIAGEO000078355 (Wild Turkey),
                                               DIAGEO000078247 (Booker’s),
                                               DIAGEO000078273 (Evan Williams),
                                               DIAGEO000078267 (Early Times),

                                            30
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 32 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                  DIAGEO000078293 (Jim Beam),
                                                  DIAGEO000078245 (Blanton’s), and others.

                                                  Diageo further contests this statement on the
                                                  grounds that it is irrelevant to whether the
                                                  Bulleit Trade Dress, taken as a whole, is
                                                  functional, and that it is not part of a set of facts
                                                  sufficient to sustain a judgment in Deutsch’s
                                                  favor, as required by the court’s individual
                                                  practices.

       49.     The border around the Bulleit      CONTESTED.
Bottle Design label is aesthetically functional
because it suggests a historical period and       Diageo presents the counter-finding that
resembles an old piece of metal type. The outer   Sandstrom found the specific “type” for the
border of the Bulleit Bottle Design’s label was   “outer border” in a “typographic reference
copied from an old typographic reference          book” and used it as inspiration to create the
book.                                             overall design of the border. See Grow Decl.
                                                  Ex. 207 (Sandstrom Dep. Tr. at 149:12–
                                                  150:19).

                                                  Diageo further contests this statement on the
                                                  grounds that it is irrelevant to whether the
                                                  Bulleit Trade Dress, taken as a whole, is
                                                  functional, and that it is not part of a set of facts
                                                  sufficient to sustain a judgment in Deutsch’s
                                                  favor, as required by the court’s individual
                                                  practices.

       50.     Black caps are aesthetically CONTESTED.
functional because they indicate quality.
                                            Diageo presents the counter-finding that
                                            black caps are not functional and that there
                                            are many different colors, designs, and shades
                                            that can be and are used for bottle closures.
                                            See DIAGEO000081018 (Plymouth Gin),
                                            DIAGEO000078313 (Maker’s Mark),
                                            DIAGEO000078285 (High West),
                                            DIAGEO000078245 (Blanton’s),
                                            DIAGEO000078281 (George Dickel),
                                            DIAGEO000078283 (Heaven Hill), and
                                            others.

                                                  Diageo further contests this statement on the
                                                  grounds that it is irrelevant to whether the
                                                  Bulleit Trade Dress, taken as a whole, is
                                                  functional, and that it is not part of a set of facts


                                              31
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 33 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                 sufficient to sustain a judgment in Deutsch’s
                                                 favor, as required by the court’s individual
                                                 practices.

       51.      Black on caps is functional CONTESTED.
because it is one of only a few basic colors
available for use on cork closures.          Diageo presents the counter-finding that black
                                             caps and cork closures are not functional and
                                             that there are many different colors and shades
                                             that can be and are used for bottle closures.
                                             See Response No. 50, supra.

                                                 Diageo further contests this statement on the
                                                 grounds that it is irrelevant to whether the
                                                 Bulleit Trade Dress, taken as a whole, is
                                                 functional, and that it is not part of a set of facts
                                                 sufficient to sustain a judgment in Deutsch’s
                                                 favor, as required by the court’s individual
                                                 practices.

        52.     A cork closure is functional     CONTESTED.
because (1) it has fewer manufacturing
problems than screw caps, which can have         Diageo presents the counter-finding that a cork
leaking problems, as it does not require         closure is not functional because there are
corresponding finish threads on the bottle       many different ways in which to style the
neck; (2) it expands when wet; (3) it does not   closure of a whiskey bottle, including many
risk metal corrosion from the alcohol; and (4)   different types of cork closures and screw caps.
it permits the alcohol to breathe.               See Mot. Servodidio Decl. ¶ 7, Ex. F (Giuliani
                                                 Tr. 25:18–20).

                                                 Diageo presents the additional counter-finding
                                                 that a cork closure is not functional because it
                                                 adds complexities and inefficiencies to the
                                                 manufacturing process, and adds costs. See
                                                 Mot. Servodidio Decl. ¶ 7, Ex. F (Giuliani Tr.
                                                 25:15–26:15, 26:18–27:4); Mot. Servodidio
                                                 Decl. ¶ 14, Ex. M (Provini Tr. 174:6–24); Mot.
                                                 Servodidio Decl. ¶ 13, Ex. L (Thomason Tr.
                                                 282:18–283:4); Mot. Servodidio Decl. ¶ 8, Ex.
                                                 G (Steffanci Tr. 546:6–10).

                                                 Diageo further contests this statement on the
                                                 grounds that it is irrelevant to whether the
                                                 Bulleit Trade Dress, taken as a whole, is
                                                 functional, and that it is not part of a set of facts
                                                 sufficient to sustain a judgment in Deutsch’s



                                             32
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 34 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                                  favor, as required by the court’s individual
                                                  practices.

       53.     A cork closures is aesthetically   CONTESTED.
functional because it is a quality indicator.
Screw caps are considered to be cheap, non-       Diageo incorporates the counter-findings set
premium, and low-end; consumers do not see        forth in Response No. 52, supra.
them as artisanal, handcrafted, or small batch,
which consumers prefer.                           Diageo further contests this statement on the
                                                  grounds that it is irrelevant to whether the
                                                  Bulleit Trade Dress, taken as a whole, is
                                                  functional, and that it is not part of a set of facts
                                                  sufficient to sustain a judgment in Deutsch’s
                                                  favor, as required by the court’s individual
                                                  practices.

        54.     When      Diageo’s    in-house    CONTESTED.
trademark attorney, signed the application for
the Bulleit Bottle Design mark, he made the       Diageo presents the counter-finding that the
material false statement stated under oath that   statement was not false because no other
to the best of his/her knowledge and belief no    person, firm, corporation, or association has
other person, firm, corporation, or association   the right to use the Bulleit Trade Dress in
has the right to use the mark in commerce.        commerce or had that right at the time Diageo
                                                  submitted the Bulleit Bottle Design mark
                                                  application. See Response Nos. 5 & 6, supra.

                                                  Diageo presents the additional counter-finding
                                                  that Elliot Basner, Diageo’s Senior Counsel
                                                  for Intellectual Property at the time, believed
                                                  when signing the application that Diageo had
                                                  the right to claim exclusive rights to the Bulleit
                                                  Trade Dress. See Mot. Servodidio Decl. ¶ 5,
                                                  Ex. D (Basner Tr. 151:14–152:5).

                                                  Diageo presents the additional counter-finding
                                                  that after searching the records of the
                                                  Trademark Office for any similar bottle
                                                  designs, the PTO Examining Attorney noted
                                                  that he “found no similar registered or pending
                                                  mark which would bar registration under
                                                  Trademark Act Section 2(d),” which precludes
                                                  registration where there are other registrations
                                                  or applications that are confusing similar to the
                                                  proposed application. Mot. Servodidio Decl.
                                                  ¶ 22, Ex. U (File Wrapper at p. 48).




                                              33
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 35 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
        55.     After the USPTO examiner           CONTESTED.
sent an office action to Diageo for the
application for the ‘812 Registration requiring    Diageo presents the counter-finding that its
Diageo to disclaim the Bulleit Bottle Design       outside counsel believed that the Bulleit Trade
shape by drawing in dotted lines, Diageo’s         Dress was unique at the time. See Servodidio
outside lawyer responded by having Diageo          Decl. ¶ 6, Ex. E (Henley Tr. 167:3–8).
disclaim exclusive rights in only the generic
and functional neck and cap while                  Diageo presents the additional counter-finding
simultaneously making the material false           that Diageo’s outside counsel was unaware at
statement that the “bottle shape is unique and     the time of the statement of any stock bottles
distinctive in the beverage alcohol industry.      or other spirits bottles that they believed
The bottle shape is readily identifiable and       resembled the Bulleit Trade Dress. See
distinguishable from all others in the industry,   Servodidio Decl. ¶ 6, Ex. E (Henley Tr. 42:13–
and accordingly stands out as such on a store      43:1, 95:1–96:17, 119:8–120:13, 158:6–9,
shelf or behind a bar even apart from the          166:8–167:8).
embossed wording and design elements. The
design evokes an 1800s medicine bottle, and        Diageo further contests the statement because
accordingly is inherently distinctive in the       the legal argument of outside counsel as to
present context.”                                  what constitutes a “unique and distinctive”
                                                   bottle shape is irrelevant to whether Diageo
                                                   committed fraud on the USPTO, and the stated
                                                   fact is not part of a set of facts sufficient to
                                                   sustain a judgment in Deutsch’s favor, as
                                                   required by the court’s individual practices.

         56.    Diageo had actual knowledge        CONTESTED.
that its statement about the alleged uniqueness
of the oblong oval Bulleit Bottle Design shape     Diageo presents the counter-finding that all
was false because (1) it knew of stock bottles     contemporaneous evidence in 2004 and 2005,
and other spirits bottles that had the same        including Diageo’s internal presentations,
oblong oval shape; (2) it described the Bulleit    sales sheets, and marketing materials touted
Bottle Design in generic terms including           the Bulleit trade dress, including its shape, as
oblong, canteen-shaped, and as a medicine          unique in the spirits market. Bello Decl. ¶¶ 18–
bottle design; (3) in January 2000, Diageo         19, Ex. 7; Bello Decl. ¶ 20, Ex. 8; Bello Decl.
applied to register the same Bulleit Bottle        ¶ 21, Ex. 9.
Design in Canada and admitted that the shape
was functional and generic by displaying it in     Diageo presents the additional counter-finding
dotted lines and by admitting that the             that at the time the relevant statements were
particular three dimensional bottle shown in       made to the USPTO, Diageo’s representatives
the drawing does not form part of the              believed that the Bulleit Trade Dress,
trademark; (4) in 2002, after Diageo acquired      including its shape, were unique. See Bello
the Bulleit brand, Diageo’s lawyers conducted      Decl. ¶¶ 18–21, Exs. 7–9; evidence cited in
a trademark search for bottle designs, which       Response Nos. 54–55, supra.
showed many prior applications and
registrations for marks containing oblong oval     Diageo presents the additional counter-finding
shapes very similar to Bulleit with rights in      that Diageo’s outside counsel stated to the
those shapes disclaimed; and (5)       in          PTO that the Bulleit bottle’s shape is an


                                               34
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 36 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
November 2003, Diageo’s outside counsel            “inherently distinctive component” of the
began working on trademark applications for        overall mark, that the shape is “unique and
spirits products, all of which were marketed in    distinctive in the beverage alcohol industry”
oblong flask bottle shapes.                        and thus stands out on a liquor store shelf or
                                                   bark, and that the “design evokes an 1800s
                                                   medicine bottle, and accordingly is inherently
                                                   distinctive in the present context.” Diageo’s
                                                   outside counsel also noted that the Bulleit
                                                   Trade Dress had won design awards at that
                                                   time, and attached articles that referenced the
                                                   old-fashioned design of the Bulleit packaging
                                                   and the design awards it had won. Mot.
                                                   Servodidio Decl. ¶ 22, Ex. U (File Wrapper at
                                                   pp. 40–41, 43–45).

                                                   Diageo presents the additional counter-finding
                                                   that Basner and Diageo’s outside counsel, who
                                                   made the relevant statements to the USPTO,
                                                   were unaware at the time of the application of
                                                   any stock bottles or other spirits bottles that
                                                   they believed resembled the Bulleit Trade
                                                   Dress. See Mot. Servodidio Decl. ¶ 5, Ex. D
                                                   (Basner Tr. 19:6–15, 28:14–29:18, 92:22–
                                                   94:2, 151:14–152:5, 163:18–165:21, 181:21–
                                                   182:3, 186:13–23); Mot. Servodidio Decl. ¶ 6,
                                                   Ex. E (Henley Tr. 42:13–43:1, 95:1–96:17,
                                                   158:6–9, 119:8–120:13, 166:3–8); see also
                                                   Opp. Servodidio Decl. ¶ 4, Ex. 3 (McCarthy
                                                   Tr. 61:2–13.

        57.    Diageo’s outside counsel made CONTESTED.
the material false statements regarding the
Bulleit Bottle Design shape, with the goal of Diageo incorporates its counter-findings set
obtaining a registration despite knowing the forth in Response No. 56, supra.
statements were false, in response to an Office
Action from the PTO refusing registration of
the ‘812 Registration application unless
Diageo disclaimed exclusive rights in the
bottle shape.

         58.    After reviewing the material       PARTIALLY CONTESTED.
false statements made by Diageo regarding the
alleged distinctiveness of the bottle shape, the   Uncontested that the USPTO reviewed
PTO withdrew the refusal to register,              Diageo’s trademark application, published the
published the application for the ‘812             application for the ‘812 Registration for
Registration for opposition on January 10,


                                               35
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 37 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
2006, and issued Registration No. 3,075,812 opposition on January 10, 2006, and issued
on April 4, 2006.                           Registration No. 3,075,812 on April 4, 2006.

                                                 Contested with respect to the statement that
                                                 Diageo made material false statements
                                                 regarding the distinctiveness of the bottle
                                                 shape. See Response Nos. 55–57, supra.

        59.    The USPTO Examiner stated         CONTESTED.
that it would not register the Bulleit Bottle
Design trademark shown in the application for    Diageo presents the counter-finding that the
the ‘812 Registration unless the bottle shape    Examining Attorney issued an Office Action,
was disclaimed in dotted lines because the       which is an initial response that may be
bottle shape was not unique, and it would have   overcome by argument by the applicant, and
maintained the refusal but for the material      that the Examining Attorney agreed with
false statements made by Diageo.                 Diageo’s argument that the Bulleit Trade Dress
                                                 was distinctive. See Expert Report and
                                                 Testimony of Phil Hampton.

                                                 Diageo incorporates the counter-findings in
                                                 Response Nos. 55–57, supra.

        60.     The USPTO has rejected           CONTESTED
multiple applications for similarly shaped
bottles on the grounds that they are non-        Diageo presents the counter-finding that the
distinctive or functional and required the       PTO has granted numerous applications for
applicants to disclaim the bottle shapes in      bottle shapes without requiring the applicants
order for their marks to be registered.          to     disclaim     the     bottle    shapes.
                                                 DIAGEO000081608; Krugman Dep. Tr.
                                                 216:16–25; Expert Report and Testimony of
                                                 Phil Hampton.

                                                 Diageo contests the statement because the
                                                 extent to which different products may have
                                                 been deemed non-distinctive or functional by
                                                 the USPTO is irrelevant to whether Diageo
                                                 committed fraud on the USPTO, and the stated
                                                 fact is not part of a set of facts sufficient to
                                                 sustain a judgment in Deutsch’s favor, as
                                                 required by the court’s individual practices.

        61.     Diageo has acknowledged the CONTESTED
wide spread use of bottles having the same
features it seeks to protect in this case.  Diageo presents the additional counter-finding
                                            that, other than Redemption, no spirits brand
                                            in use in the market has the same combination
                                            of features that make up the Bulleit Trade


                                             36
     Case 1:17-cv-04259-LLS Document 223-8 Filed 12/16/20 Page 38 of 38

PRIVILEGED AND CONFIDENTIAL
ATTORNEY WORK PRODUCT
                                              Dress such that it has a similar overall
                                              appearance to the Bulleit Trade Dress. See
                                              Evidence cited in Response Nos. 5 & 6, supra.

                                             Diageo presents the additional counter-finding
                                             that many of the spirits brands raised by
                                             Deutsch in the asserted fact are outside the
                                             American whiskey category, and thus are not
                                             in competition with Bulleit and are irrelevant
                                             to the distinctiveness of the Bulleit Trade
                                             Dress. See Evidence cited in Response No. 6,
                                             supra.

       62.     Diageo has openly acquiesced CONTESTED.
in the continued use of its Bulleit Bottle
Design features by the owners of the Dr. Diageo incorporates the counter-findings set
McGillicuddy, Manatawny, and other marks forth in Response Nos. 6–9, supra.
which used similar functional oblong flask
shaped bottles and other features claimed by
Diageo as part of the Bulleit trade dress design.

        63.    Diageo has actual knowledge CONTESTED.
of relevant third party bottles because it has
hired many of its employees and outside Diageo incorporates the counter-findings set
research consultants to conduct marketplace forth in Response Nos. 6, 7, 8, and 61, supra.
surveillance.




                                           37
